Title: Editorial Note
From: 
To: 


       Jonathan Wilkins owned a pasture and apple orchard on Mill Brook in Middleton, near the Great Pond. On 10 March 1762, Timothy Fuller erected a dam which on 28 March 1762 and thereafter at intervals until February 1770 caused the stream to overflow part of Wilkins’ land, allegedly damaging his trees and spoiling his grass. For unexplained reasons, Wilkins waited until 1771 before bringing an action of trespass on the case for the damage. Apparently he was then suing for damage to land which he no longer owned. The writ alleged that Wilkins “on the twenty-eighth Day of February A.D. 1770 was and for nine years then last past had been seized in his Demesne as of Fee” of the land in question. In the Wetmore Notes under the heading “Issues November Term Salem 1771” appears the entry “Wilkins v. Fuller—case for flowing before sale,” that is, before Wilkins sold the property. That this was the situation is confirmed by the statement of Samuel Porter, counsel for Fuller, that “Trespass could not be maintained because the Plaintiff not now owner of the land” (Document II).
       It is not clear that Adams was ever of counsel. He does not appear in the earliest phase of the case, Ipswich Inferior Court, March 1771, where the jury found for Wilkins £6 damages and costs. Accurate dating of Adams’ minutes (Document II) has been difficult. In the manuscript, it appears on the reverse of a copy of the writ in Hoyt v. Brown, a case which was entered at the March 1771 Ipswich Inferior Court, and continued term by term to the July 1772 Salem Inferior Court, when the matter was determined on a sham demurrer. It is therefore possible that Document II dates from the March 1771 Ipswich Inferior Court. The docu­mentary evidence, however, suggests a later date, either in the June 1771 Ipswich Superior Court, to which both parties appealed, or before referees later. At the June 1771 sitting, the court continued the matter to the Salem Superior Court, November 1771, at which time the case was sent to referees. Mention of the jury view in June 1771 (Document I) suggests that the case may have been partially tried at the Superior Court, although the Minute Book does not so indicate; and indeed current English practice permitted the taking of a view before the trial jury was even impanelled.
       But the most probable attribution of Document II is the referees’ hearing, the likeliest forum for the sort of testimony there included. One of the original referees having died, a substitute was appointed at the June 1772 Ipswich Superior Court; the report itself is dated 2 July 1772.
       The Minute Book contains no mention of counsel, but Document II suggests that Nathaniel Sergeant and Porter appeared for Fuller, with John Lowell for Wilkins. Adams, too, may have appeared for Wilkins. In November 1772, the court read and accepted the referees’ report that “there is nothing due from either Party to the other.”
       Elias Smith had also commenced an action against Fuller alleging straight trespass rather than case, and claiming that Fuller had built a dam on Smith’s land in March 1766, “flowing” two and a half of Smith’s acres. There are no minutes in Adams’ hand, except the solitary title “Smith v. Fuller” in the booklet containing cases from the Ipswich Superior Court, June 1771. The Wetmore Notes, however, contain what appear to be minutes of certain legal points which arose at the trial in the latter term (Document III). Apparently, plaintiff tried to introduce evidence of the actual building of the dam in 1762; defendant objected on two grounds, first, that the dam was not built during the “continuando,” or period of continuing flowage alleged in the writ, and, second, that the applicable statute of limitations barred such evidence. From Wetmore’s minutes it appears that the court sustained both objections.
       The action was initially commenced at the Salem Inferior Court, July 1770, Fuller winning a verdict and costs. The case was appealed to the Salem Superior Court, November 1770 (where Adams first entered the litigation as counsel for Smith, associated with Jonathan Sewall; John Lowell and Samuel Porter appeared for Fuller), and was continued to Ipswich Superior Court, June 1771, where it was at least partly tried before a juror was withdrawn, probably as a result of the court’s decision on the evidence questions. At the November 1771 Salem Superior Court, the case was retried, and the jury returned a verdict for Smith for £5 and £30 16s. 7d. costs. Fuller sought review, and the matter dragged on until 1778, when a final entry, “neither party appears,” closed the litigation.
      